Title: To John Adams from Lucius Horatio Stockton, 25 July 1818
From: Stockton, Lucius Horatio
To: Adams, John


				
					Dear Sir
					Trenton NJ July 25th. AD 1818—
				
				I take the liberty of introducing to Your acquaintance Samuel Southard Esqr a young man who for his extraordinary personal and literary merit was advanced to the Bench of the Supreme Court of our State at the early age of 28 years. He is son of Henry Southard Esqr one of our present members of Congress. He desires the honour of calling on you and I have but a few minutes notice of his intended departure—I am happy to see that your health and strength still enables you to think of your Country and to act for her—I say act for her for a knowlege that Yu live will have a tendency to Depress the foes of her independence and your counsels &  example excite the Emulation of those who are in the scene of political action—Your Son J Q I rejoice to hear on the most important and celebrated theatres of action shews himself worthy of his Descent—Desiring to be respectfully presented to Your lady & Your son my old friend Thomas I conclude by an earnest prayer that the expiry of your Days may be as peaceful, tranquil, and happy, as the meridian was useful, patriotic and glorious, and that you will accept the assurance that I am with undiminished respect affection and fortitude Dr Sir most sincerely / Your friend & Obedt Servt,
				
					Lucius Horatio Stockton
				
				
			